Citation Nr: 0018210	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  98-12 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for a post-operative 
left inguinal hernia.

2.  Entitlement to service connection for a post-operative 
right inguinal hernia.

3.  Entitlement to service connection for a post-operative 
osteochondroma of the right femur.


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1954.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an April 1998 decision by the 
RO.


FINDINGS OF FACT

1.  No competent evidence has been received to show that the 
veteran has current disabling residuals of a post-operative 
left inguinal hernia.

2.  No competent evidence has been received to show that the 
veteran has current disabling residuals of a post-operative 
right inguinal hernia.

3.  No competent evidence has been received to show that the 
veteran has current disabling residuals of a post-operative 
osteochondroma of the right femur.


CONCLUSIONS OF LAW

1.  The claim of service connection for a post-operative left 
inguinal hernia is not well grounded.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  The claim of service connection for a post-operative 
right inguinal hernia is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

3.  The claim of service connection for a post-operative 
osteochondroma of the right femur is not well grounded.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection should be 
granted for a post-operative left inguinal hernia, a post-
operative right inguinal hernia, and a post-operative 
osteochondroma of the right femur.  He maintains that he 
underwent a double hernia operation in service in January 
1952, and that he had surgery on his right femur in service 
in April or May 1952.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303(a), 3.306 (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 
12 Vet. App. 477, 485-86 (1999).  If the claimant does not 
meet this initial burden, the appeal must fail because, in 
the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that evidence pertaining to each of 
three elements must be submitted in order to make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  This third element may also be established by the 
use of statutory presumptions.  See 38 U.S.C.A. § 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

In the present case, the Board finds that the claims of 
service connection for a post-operative left inguinal hernia, 
a post-operative right inguinal hernia, and a post-operative 
osteochondroma of the right femur are not well grounded.  The 
record shows that the veteran had surgery in 1949, prior to 
his entry into service, for repair of a left inguinal hernia.  
The record also shows that he underwent surgery in service in 
1952 to repair a right inguinal hernia and to remove an 
osteochondroma from his right femur.  However, nothing in the 
way of competent evidence has been received to show that he 
has current disabling residuals of these conditions.  As 
noted above, for a claim of service connection to be deemed 
plausible, there must be competent evidence in the record 
which demonstrates that the veteran currently has the 
disability or disabilities for which service connection is 
claimed.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Because no such evidence has been received, the 
veteran's claims cannot properly be considered well grounded.  
The appeal is therefore denied.


ORDER

Service connection for a post-operative left inguinal hernia 
is denied.

Service connection for a post-operative right inguinal hernia 
is denied.

Service connection for a post-operative osteochondroma of the 
right femur is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

